Citation Nr: 1824635	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions from November 2011 and July 2013 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Nashville, Tennessee.

The Veteran testified in October 2017 before the undersigned.  A transcript of the hearing was created and is associated with the claims file.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files have been reviewed.


FINDINGS OF FACT

1.  The Veteran currently has a bilateral hearing loss for VA compensation purposes due to in-service acoustic trauma.

2.  The evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss is found to have been incurred in-service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred during active service.  38 U.S.C. §§ 1110, 1131; 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hearing Loss

The Veteran asserts that he has a bilateral hearing loss which was caused by noise exposure in service.  He testified in October 2017 that he was frequently exposed to the sounds of gunfire and constant armor motor noise, and was transported by aircraft without the benefit of hearing protection.  The Veteran's military personnel records show that he served as an armor crewman in an airborne battalion.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or in at least three of these frequencies is 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran has met the current disability requirement, as VA Medical Center reports from September 2008 show that he had a bilateral hearing loss sufficient to warrant finding a hearing loss disability under 38 C.F.R. § 3.385.  The Board also accepts as credible the Veteran's lay statements regarding his exposure to acoustic trauma in service.  These statements are consistent with his military occupational specialty as an armor crewman. Military noise exposure is conceded.

Regarding the third element required for service connection, that of a causal relationship between the current disability and service, the Board finds that the evidence is at least in equipoise.  See 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

In this regard, in October 2017 the Veteran has submitted a letter from a private audiologist.  In that letter Dr. B. opined that the Veteran's hearing loss was more likely than not related to his active duty service.  The audiologist provided a reasoned rationale for the opinion provided. 

The Board acknowledges that an October 2011 VA examination report includes an opinion which weighs against the claim.  When, however, there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107   (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Board therefore finds that the Veteran suffered acoustic trauma in service, that he currently has bilateral hearing loss for VA compensation purposes, and that the evidence is at least in equipoise as to whether this hearing loss is related to his active duty service.  Hence, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (b); 38 C.F.R. §§ 3.102, 3.310.

Tinnitus

Herein, the Veteran has been granted service connected for bilateral hearing loss.  In an October 2011 VA medical examination report, a VA examiner diagnosed the Veteran as having tinnitus that was as likely as not associated with his hearing loss.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus, secondary to service-connected bilateral hearing loss, is warranted.

The Board first finds that the Veteran is competent to report that he was exposed to loud noise in service and that he had tinnitus at that time.  Charles v. Principi, 16 Vet. App. 370 (2002).   The undersigned notes that the Veteran testified that while in service he worked as an armor crewman, that he did not have hearing protection, that he was exposed to weapons fire and constant engine noise, and that he received a head injury while training.  In the April 2014 notice of disagreement, the Veteran noted his training in tanks and airplanes, all without hearing protection.  He stated that he has had ringing in the ears since being discharged from the service. 

The Veteran's testimony is competent as tinnitus is capable of lay observation.  Id.  The Veteran's testimony is credible because his statements are supported by his service personnel records which note his military occupational specialty included armor crewman and he was airborne qualified.  Moreover, his lay statements regarding in-service noise exposure have been consistent throughout the course of the appeal. 

As the Veteran has provided competent and credible lay evidence of a disability that began during service and has existed since that time, service connection for tinnitus is warranted.


ORDER


Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


